Case 20-30805-KRH                 Doc 493      Filed 04/06/20 Entered 04/06/20 11:43:21                      Desc Main
                                              Document     Page 1 of 10


     Joshua A. Sussberg, P.C. (admitted pro hac vice)
     Emily E. Geier (admitted pro hac vice)
     AnnElyse Scarlett Gains (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue
     New York, New York 10022
     Telephone:         (212) 446-4800
     Facsimile:         (212) 446-4900

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     PIER 1 IMPORTS, INC., et al.,1                                           )    Case No. 20-30805 (KRH)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )

              ORDER (I) APPROVING RELIEF RELATED TO THE INTERIM
          BUDGET, (II) TEMPORARILY ADJOURNING CERTAIN MOTIONS AND
         APPLICATIONS FOR PAYMENTS, AND (III) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of on order (this “Order”) (a) approving relief related to the

 Debtors’ Interim Budget attached hereto as Exhibit 1, including the temporary cessation of non-




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is 100 Pier 1 Place, Fort Worth,
        Texas 76102.
 2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 20-30805-KRH          Doc 493     Filed 04/06/20 Entered 04/06/20 11:43:21                 Desc Main
                                      Document     Page 2 of 10



 critical payments, (b) adjourning certain motions and applications for payment, including those

 already filed, and (c) granting related relief, all as more fully set forth in the Motion; and upon the

 Riesbeck Declaration and Graiser Declaration; and this Court having jurisdiction over this matter

 pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the United States

 District Court for the Eastern District of Virginia, dated August 15, 1984; and this Court having

 found that it may enter a final order consistent with Article III of the United States Constitution;

 and this Court having found that venue of this proceeding and the Motion in this district is proper

 pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

 the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in interest

 in these particular circumstances; and this Court having found that the Debtors’ notice of the

 Motion and opportunity for a hearing on the Motion were appropriate under the circumstances and

 that no other notice need be provided; and this Court having reviewed the Motion and having heard

 the statements in support of the relief requested therein at a hearing before this Court

 (the “Hearing”); and this Court having determined that the legal and factual bases set forth in the

 Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

 proceedings had before this Court; and after due deliberation and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

         1.      The Motion is GRANTED to the extent set forth in this Order.

         2.      The Debtors may enter into the Limited Operation Period, including making

 payments pursuant to the Final DIP Order and the Interim Budget in the form substantially attached

 hereto as Exhibit 1 (as may be amended, modified, or supplemented pursuant to the terms of the

 Final DIP Order) and the Debtors may continue to pay critical expenses, including employee

 benefits for all furloughed employees, wages for certain employees, insurance (including insurance



                                                     2
Case 20-30805-KRH        Doc 493    Filed 04/06/20 Entered 04/06/20 11:43:21              Desc Main
                                   Document     Page 3 of 10



 and utilities necessary to maintain the Debtors’ leased premises to the extent the Debtors directly

 pay such insurance and utility costs to the insurers and utility providers in the ordinary course of

 business, as well as all monitored security systems to the extent such systems are in place in the

 ordinary course of business), trust fund taxes, and other corporate and professional costs essential

 for the Debtors to pursue a value-maximizing outcome to these chapter 11 cases as provided for

 in the Interim Budget, and in accordance with the Final DIP Order, from the entry of this Order

 until such date (a) the Debtors (after consultation with the Agents (as defined in the Final DIP

 Order)) file a notice of their intent to reopen operations (the “Limited Operation Period”), or (b)

 that the Court orders otherwise. For the avoidance of doubt, (y) the Interim Budget may be

 modified in accordance with the Final DIP Order to provide for any necessary expenses during the

 Limited Operation Period, and (z) the Final DIP Order, as amended to include the Interim Budget

 as the “Budget,” remains in full force and effect during the Limited Operation Period. Obligations

 included in the Interim Budget shall be timely paid.

        3.      To the extent the Debtors, with the consent of the Agents, undertake any obligation

 during the Limited Operation Period (including seeking services or goods from any party), the

 payment of such obligations shall be included in the Interim Budget and timely paid.

        4.       The Debtors are authorized to temporarily defer making all other payments not

 contemplated by the Final DIP Order or the Interim Budget, including rent payments to landlords

 who have not voluntarily consented to a rent deferral and certain payments to vendors, shippers,

 and suppliers. For the avoidance of doubt, the Debtors’ failure to make any payments under an

 unexpired lease or executory contract not contemplated by the Interim Budget shall not constitute

 a rejection of any such unexpired lease or executory contract, and the rights of all parties related

 to any payments or obligations accruing or due but unpaid by the Debtors during the Limited



                                                  3
Case 20-30805-KRH         Doc 493    Filed 04/06/20 Entered 04/06/20 11:43:21                Desc Main
                                    Document     Page 4 of 10



 Operations Period are reserved.

        5.       To the extent any payment is deferred pursuant to this Order, the Debtors shall

 make reasonable best efforts to make such payment within 45 days following the Limited

 Operation Period, except as otherwise agreed to by the parties or such date as the Court may

 determine. Parties shall make reasonable best efforts to consensually resolve any disputes related

 to the amount and timing of such payments with the Debtors during such 45-day time period prior

 to filing a motion or application for payment, and the rights of all parties related to such payments

 are reserved.

        6.       All inventory remaining in stores with underlying leases that were rejected pursuant

 to the Lease Rejection Order is deemed abandoned property (the “Abandoned Property”) and the

 existence of such inventory shall not be a basis for a landlord to assert that the lease was not timely

 rejected as of the Rejection Date set forth in the Lease Rejection Order (as may be modified by

 paragraph 7 of this Order). Consistent with the Lease Rejection Order, the affected landlord may

 take possession and control of such premises as of the applicable Rejection Date and may use, sell,

 or dispose of the Abandoned Property and any other property remaining in the stores upon the

 Rejection Date without notice or liability to the Debtor or any party.

        7.       To the extent modifications to the Debtors key-turnover process resulted in a delay

 of providing the keys to affected landlords, the Rejection Date of such lease shall be the date that

 the affected landlord had access and control to the applicable leased premises (or received written

 or email notice of the right to access and control the applicable lease premises). To the extent any

 landlord believes it is entitled to administrative claims on account of such lease rejection, such

 landlord’s administrative claim will be resolved pursuant to an order of the Court (which may be

 in conjunction with any administrative claims procedures approved by the Court, a chapter 11 plan,



                                                   4
Case 20-30805-KRH         Doc 493    Filed 04/06/20 Entered 04/06/20 11:43:21              Desc Main
                                    Document     Page 5 of 10



 or otherwise). All parties reserve all rights related thereto.

        8.      All motions, applications, actions, or pleadings filed in these cases seeking payment

 of any amounts not included in the Interim Budget shall be automatically adjourned to the next

 scheduled omnibus hearing that is no less than 45 days after the end of the Limited Operation

 Period or such other dates as the Court may determine. For the avoidance of doubt, (1) any motion

 related to an expense included in the Interim Budget shall not be subject to automatic adjournment,

 and (2) any motion, application, action, or pleading by the Agents with respect to the DIP Senior

 Credit Facility Documentation or the Term Loan Agent with respect to the Term Loan Facility and

 the Consenting Term Lenders, for as long as the Plan Support Agreement remains in effect, shall

 not be subject to automatic adjournment.

        9.      All motions, applications, actions, or pleadings filed in these cases seeking to lift

 the automatic stay or seeking to compel rejection, assumption, or assumption and assignment of

 any unexpired leases or executory contracts, including any such motion already filed, shall be

 automatically adjourned to the next scheduled omnibus hearing that is no less than 45 days after

 the end of the Limited Operation Period or such other dates as the Court may determine, subject

 to the last sentence of paragraph 11 of this Order. For the avoidance of doubt, this (a) includes

 any motion, application, action, or pleading seeking (i) adequate protection or payment, (ii) to lift

 the automatic stay, or (iii) to compel rejection, assumption, or assumption and assignment of any

 unexpired lease or executory contract, and (b) does not include any motion, application, action, or

 pleading by the Agents with respect to the DIP Senior Credit Facility Documentation or the Term

 Loan Agent with respect to the Term Loan Facility and the Consenting Term Lenders, for as long

 as the Plan Support Agreement remains in effect.

        10.     All hearings on motions for relief from the automatic stay currently scheduled,



                                                   5
Case 20-30805-KRH         Doc 493    Filed 04/06/20 Entered 04/06/20 11:43:21              Desc Main
                                    Document     Page 6 of 10



 including Docket Nos. 232, 350, 298, and 427, are adjourned to the next scheduled omnibus

 hearing that is no less than 45 days after the end of the Limited Operation Period or such other

 dates as the Court may determine.

        11.     Subject to the Order (I) Establishing Certain Notice, Case Management, and

 Administrative Procedures and (II) Granting Related Relief [Docket No. 151], all parties

 (including, without limitation, the Agents) shall be permitted to seek relief from this Court during

 the Limited Operation Period with respect to exigent or unforeseen circumstances, and which the

 Debtors (in consultation with the Agents, prepetition lenders, and the official committee of

 unsecured creditors (the “Committee”)) and such parties are unable to resolve consensually. Based

 on the Court’s assessment of exigency, the Court will make itself available in its own discretion

 and as circumstances may permit or warrant.

        12.     During the Limited Operation Period, the Debtors shall schedule a monthly hearing

 (each, a “Subsequent Hearing”) with the Court at which hearing: (a) the Debtors shall provide all

 parties in interest an update on the chapter 11 process and business reopening timeline, (b) the

 Court may resolve any material disputes related to the Order raised by parties in interest, and

 (c) the Court may determine if the relief granted by the Order should be modified and/or remain

 in place (and set a termination date for the Limited Objection Period, if applicable) (i) in response

 to changing circumstances, (ii) at the request of any party in interest, which request may be made

 in writing prior to the Subsequent Hearing as set forth below or made orally at the Subsequent

 Hearing, or (iii) based on any other basis the Court shall determine.

        13.     The first Subsequent Hearing shall be April 28, 2020, at 1:00 p.m. (EST). The

 Debtors shall file an Agenda, together with an updated Interim Budget, for such Subsequent

 Hearing no later than April 26, 2020, at 12:00 p.m. (EST), which Agenda shall indicate, among



                                                  6
Case 20-30805-KRH         Doc 493    Filed 04/06/20 Entered 04/06/20 11:43:21              Desc Main
                                    Document     Page 7 of 10



 other things, whether the Debtors (to the best of their knowledge at that time) intend to continue

 or terminate the Limited Operation Period at the Subsequent Hearing. Any objections or responses

 thereto are encouraged, but not required, to be made in writing by April 27, 2020 at 4:00 p.m.

 (EST) or may be stated orally at the Subsequent Hearing. Any party seeking to modify the relief

 granted by this Order or otherwise resolve a material dispute related to this Order at the Subsequent

 Hearing is encouraged, but not required, to file a pleading seeking such relief by April 21, 2020 at

 4:00 p.m. (EST). Any objections or responses thereto are encouraged, but not required, to be made

 in writing by April 27, 2020 at 4:00 p.m. (EST) or may be stated orally at the Subsequent

 Hearing. For the avoidance of doubt, in the event that any party seeks to modify or terminate this

 Order, the burden shall remain on the Debtors to justify the need for the continuation of this Order

 in its current form or as subsequently modified, as applicable.

        14.     The Debtors and/or the Debtors’ professionals agree to take reasonable efforts to

 provide timely and regular updates, including all mutually agreed information to the Committee

 and/or its professionals, during the Limited Operation Period to ensure the Committee has

 sufficient information to timely assess the status, benefits, and risks of the continuation of the

 Limited Operation Period.

        15.     All parties reserve all claims, rights, defenses, counter-claims, and arguments with

 respect to the proper amount of any administrative claim, including those filed in connection with

 any administrative claims procedures approved by the Court, including all theories, defenses and

 causes of action to alleged theories set forth in paragraphs 26–39 of the Motion or under applicable

 law, and none of the relief provided for in this Order shall be used to imply or assert that any

 administrative expense claimants, claims, or payments have priority over other administrative

 expense claims or that certain administrative expense claimants can be separately classified under



                                                  7
Case 20-30805-KRH          Doc 493    Filed 04/06/20 Entered 04/06/20 11:43:21                Desc Main
                                     Document     Page 8 of 10



 a chapter 11 plan, regardless of the treatment of certain administrative expense claimants permitted

 by this Order.

         16.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the amount of, basis for,

 or validity of any claim against the Debtors under the Bankruptcy Code, any foreign bankruptcy

 or insolvency law, or other applicable non-bankruptcy law (except as expressly set forth herein);

 (b) a waiver of the Debtors’ or any other party in interest’s right to assert or to dispute any claim

 on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission

 that any particular claim is of a type specified or defined or should be reduced or disallowed as a

 result of the entry of this Order or the filing of the Motion; (e) a request or authorization to assume,

 adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

 (f) an admission to the validity, priority, enforceability, or perfection of any lien on, security

 interest in, or encumbrance on property of the Debtors’ estates; or (g) a waiver of any claims or

 causes of action which may exist against any entity under the Bankruptcy Code or any other

 applicable law. Any payment made pursuant to this Order is not intended and should not be

 construed as an admission as the validity of any particular claim or a waiver of the Debtors’ rights

 to subsequently dispute such claim.

         17.      The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

 of law in connection with the Motion is waived.

         18.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules

 are satisfied by such notice.




                                                    8
Case 20-30805-KRH         Doc 493    Filed 04/06/20 Entered 04/06/20 11:43:21             Desc Main
                                    Document     Page 9 of 10



        19.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        20.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order.

        21.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

           Apr 6 2020                                 /s/ Kevin R Huennekens
  Dated: ____________
  Richmond, Virginia                                  United States Bankruptcy Judge



                                                   Entered on Docket: Apr 6 2020




                                                  9
Case 20-30805-KRH              Doc 493 Filed 04/06/20 Entered 04/06/20 11:43:21                                  Desc Main
                                      Document    Page 10 of 10



  Joshua A. Sussberg, P.C. (admitted pro hac vice)
  Emily E. Geier (admitted pro hac vice)
  AnnElyse Scarlett Gains (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:         (212) 446-4800
  Facsimile:         (212) 446-4900

  - and -

  Joshua M. Altman (admitted pro hac vice)
  300 North LaSalle Street
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  Chicago, Illinois 60654
  Telephone:          (312) 862-2000
  Facsimile:          (312) 862-2200

  Co-Counsel to the Debtors and Debtors in Possession

  Submitted by: /s/ Jeremy S. Williams
  Jeremy S. Williams (VSB No. 77469)


                                         CERTIFICATION OF ENDORSEMENT
                                      UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

            Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
  or served upon all necessary parties.

                                                               /s/ Jeremy S. Williams
